Support for strengthening the European Union ban on shark finning - Increased European Union support for grassroots sports - An EU homelessness strategy (Written declarations)
Written declarations 0071/2010, 0062/2010 and 0061/2010 have been signed by a majority of the Members in this Parliament and therefore, pursuant to Rule 123(3) and (4) of the Rules of Procedure, they will be forwarded to their addressees and published in the adopted texts of this session, together with the signatories' names.
Madam President, on behalf of my co-signatories, Ivo Belet, Hannu Takkula, Mary Honeyball and Joanna Senyszyn, I thank all the Members for signing this declaration. It was significant that almost 50% of the signatories were women, so I would like to thank them very much for their cooperation and also pay particular tribute to Joanna Senyszyn. She did stalwart work and she might like to say a few words as well.
So to everybody, I thank you and wish you all fun and games and lots of sport for Christmas.
The next item is Written Declaration No 61/2010.
(FR) Madam President, ladies and gentlemen, it is with some emotion and on behalf of my fellow Members, Mrs Thomsen, Mrs Lynne, Mrs Figueiredo and Mr Protasiewicz, that I would like to express my sincere thanks for your support of Written Declaration 61/2010 on an EU homelessness strategy.
While today, the European Commission is presenting its flagship initiative - a European Platform against Poverty and Exclusion - this declaration sends a strong message from Parliament to the European Commission and Member States.
The time for talking is over. It is now time to act. Specific proposals can now be implemented. Let us make sure that we have put an end to rough sleeping by 2015.
I wish you all a happy holiday and I believe we will get off to a good start next year.
(Applause)
Mr Besset has requested the floor. Please go ahead.
(FR) Madam President, on behalf of my three fellow Members, Mrs Pietikäinen, Mrs Sârbu and Mr Davies, I would like to express my sincere thanks to the 410 Members of the European Parliament who signed Written Declaration 71/2010 on support for strengthening the European Union ban on shark finning, which we tabled.
Indeed, this fragile species, like many others, is subjected to a veritable massacring at sea as a result of finning practices and the discarding of carcasses at sea following that mutilation.
Thank you for having overwhelmingly signed this Written Declaration. It sends a strong signal to the Commission to bring about the strengthening of regulations to protect this species.
(Applause)